Title: From Thomas Jefferson to Adrien Petit, 13 August 1792
From: Jefferson, Thomas
To: Petit, Adrien



Monticello. 13. Aout. 1792.

Ce n’est que d’hier, mon ami, que j’ai reçu votre lettre du 28. Juillet et je suis très faché des desagremens qu’on vous a fait eprouver pendant mon absence. Mais je ne trouve aucun difficulté de l’arranger à votre gré. J’ecris actuellement à Monsr. Taylor de parler à François, de lui rapeller que ce n’etoit que de pure indulgence que j’ai permis à sa famille d’occuper leur apartement, que s’il ensuit des desagremens dans la maison, qu’il faut qu’il les etablisse ailleurs, et particulierement que s’il ne vous donne toutes les assurances que vous desirerez que vous ne serez jamais plus inquieté de leur part, sa femme et ses enfans ne peuvent plus y rester, et que ce dependra absolument de vous de dire que vous en serez content, oui ou non.—Peutetre qu’en condannant la porte qui donne de leur apartement dans l’ecurie vous en serez moins inquieté. Monsr. Taylor fera faire tout ce que vous voulez dans cette affaire: et soyez assuré que je fais trop de cas de vous de permettre que votre tranquilité soit troublé. Si je vous ai fait chercher en France, si je vous ai attendu une année entiere, ce doit vous rassurer que je ne permettrai pas qu’on vous oblige de me quitter de sitot, et que je suis et serai toujours votre ami

Th: Jefferson

